Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 09/20/2021. 
		
	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-16 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-8, 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET (WO-2018156766-A2), hereinafter referred to as TABET, in view of SOUTHWELL (US-20120251841-A1), hereinafter referred to as SOUTHWELL, further in view of BUSBEE (US-20190039299-A1), hereinafter referred to as BUSBEE. These references are further evidenced by BUSCHMANN (US-2019031545-A1), hereinafter referred to as BUSCHMANN, and  WOIKE (US-20090118444-A1), hereinafter referred to as WOIKE.
 
Regarding Claim 1, TABET teaches a method of 3D printing a photopolymer composite material (see where the methods of printing curable formulations, such as 3D printing, are described, Page(s) 13 Line(s) 30-31; and see where the exemplary manufacturing process relates to photopolymerization, Page(s) 80 Line(s) 25-27. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting purpose or Intended  Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.), the method comprising:
A) providing a resin premix material including (see where the invention is in the field of curable formulations for use as thin films or coatings, Page(s) 1 Line(s) 12-13; and see where the curable formulations used is a photopolymerization, Page(s) 80 Line(s) 25-27. The examiner considers that a curable photopolymer is a resin.):
at least one of an acrylate monomer and an acrylate oligomer in the range between (see where the precursors can be prepared with an acrylate, organic salts, organometallic salts, anhydride, alkyne, amine, and epoxy functionalized monomeric and oligomeric constituents, Page(s) 3 Line(s) 12-15; see where the amount of total additives is in the amount of 0.001 wt% to 30.0 wt%, Page(s) 41 Line(s) 18-20.);
an inorganic hydrate in the range between about 5.0 – 30.0 w% of the photopolymer composite resin (see where the catalysts accelerators, and/or additives can optionally be added to the curable formulations, Page(s) 40 Line(s) 29-32; and see where the catalysts, accelerators, or additives include ammonium cobalt (II) sulfate hexahydrate, Page(s) 41 Line(s) 1-2; and see where the amount of total additives is in the amount of 0.001 wt% to 30.0 wt%, Page(s) 41 Line(s) 18-20. The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.);
a reinforcing filler (see where fillers are suitable, Page(s) 13 Line(s) 37-38; and see where “Fillers” refers to materials (typically particulates) which can be added to a polymer formulation to lower cost and/or to improve resulting properties, Page(s) 25 Line(s) 16-21.), 
an ultraviolet (UV) initiator in the range between about 0.001 – 0.2 w% of the photopolymer composite resin (see where curable formulations that are designed to be UV curable, a photo initiator can be added, Page(s) 13 Line(s) 19-20; and see where free radical photo initiator compositions can be added in the range from about 0.001 – 0.05 wt%, Page(s) 29 Line(s) 17-18.  The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.), 
a co-initiator in the range between about 0.001 – 0.5 w% of the photopolymer composite resin (see where a free radical photo initiators and capping/chain transfer agents are added to the main container, Page(s) 74 Line(s) 14-16; and see where free radical photo initiator concentrations range from 0.01 to about 5.0 w%, Page(s) 29 Line(s) 17-18. The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.), 
B) mixing in the mixing tank (The examiner considers that a container for mixing must be present.) a thermal initiator in the range between about 0.001 – 0.05 w% of the photopolymer composite resin with the resin premix material to form the photopolymer composite resin (see where curable formulations that are designed to be thermally curable, such as thiol-epoxy based formulations, thermal free-radical initiators can be added, Page(s) 35 Line(s) 4-6, see where thermal free radical initiators are used to initiate radial addition reactions, such as during thermal aging processes and can range between 0.001 wt% and 10 wt%, Page(s) 35 Line(s) 17-20. The examiner considers that an example in the prior art is within a claimed range and therefore anticipates the range.  Please see MPEP 2131.03 titled “A Specific example in the Prior Art Which is Within a Claimed Range Anticipates the Range”.); 
C) extruding a layer of the photopolymer composite resin using a 3D printer onto a support (Page(s) 92 Line(s) 18-21 “additive manufacturing processes” and Page(s) 93 17-19 “injected”); 
D) at least partially curing, via the light curing module, the layer using light irradiation (Page(s) 13 Line(s) 4-6); and
E) repeating steps C) and D) onto each subsequent layer to create the photopolymer composite material (Page(s) 9 Line(s) 10-19).
However, TABET does not teach the following limitations:
at least one of an acrylate monomer and an acrylate oligomer in the range between about 10.0 – 30.0 w% of a photopolymer composite resin
a reinforcing filler in the range between about 50.0 – 80.0 w% of the photopolymer composite resin
accessing a 3D printing system comprising: a control system, a mixing system, including a mixing tank, a feeding system in fluid communication with the mixing system, a light curing module controlled by the control system, and a printing head controlled by the control system, the printing head including: an extruder in fluid communication with the feeding system, and a nozzle in fluid communication with the extruder;
wherein the thermal initiator is supplied from the feeding system;
wherein the nozzle is instructed via the control system to extrude the layer of the photopolymer resin;
In the same field of endeavor, SOUTHWELL teaches a curable resin with acrylate monomers and oligomers, inorganic fillers, and photoinitiators (Paragraph(s) 0023, 0065, 0096) as well as the following limitation:
at least one of an acrylate monomer and an acrylate oligomer in the range between about 10.0 – 30.0 w% of a photopolymer composite resin (see where the acrylate resin includes 5-35 weight% of an aliphatic polyester urethane diacrylate oligomer, Paragraph(s) 0009)
a reinforcing filler in the range between about 50.0 – 80.0 w% of the photopolymer composite resin (see where the filler is between 5 wt % to 90 wt %, Paragraph(s) 0096)
TABET and SOUTHWELL are analogous in the field of curable resins with acrylate monomers and oligomers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) acrylate wt % and filler wt % with SOUTHWELL'(s) acrylate wt% and filler wt %. The examiner considers that an example in the prior art overlaps a claimed range and therefore is obvious over the prior art.  Please see MPEP 2144.05 I. titled “Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions”.
In the same field of endeavor, BUSBEE teaches a mixing nozzle with a plurality of material inlets that allow for the photocuring of photocurable resins with radiation cureable formulations. Photo initiators are mixed in the mixing nozzle directly (Paragraph(s) 0103 and abstract and Figure(s) 16, 20). The following limitations are taught by BUSBEE:
accessing a 3D printing system comprising (Figure(s) 16 and 20): a control system (Figure(s) 18), a mixing system (impeller, Figure(s) 20), including a mixing tank (Figure(s) 20), a feeding system in fluid communication with the mixing system (material inlet 1, Figure(s) 20), a light curing module controlled by the control system (Figure(s) 20, UV light source), and a printing head controlled by the control system (Figure(s) 16, Figure(s) 4), the printing head including: an extruder in fluid communication with the feeding system (Figure(s) 20), and a nozzle in fluid communication with the extruder (Figure(s) 20);
wherein the thermal initiator is supplied from the feeding system (Figure(s) 16, 4 and Paragraph(s) 0079);
wherein the nozzle is instructed via the control system to extrude the layer of the photopolymer resin (Figure(s) 4);
TABET, SOUTHWELL and BUSBEE are analogous in the field of printing photocurable resins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) mixing process with BUSBEE'(s) mixing tanks, inlet, impeller, pumps, control system, extruder, and feeding systems, because this allows the photo initiator to be added at the nozzle (BUSBEE, Paragraph(s) 0079 and 0144). One of ordinary skill in the art would understand that adding the free radical photo initiators, adhesion supporters, dyes and the like are better controlled when they are mixed within the nozzle and immediately irradiated. This provides greater mixing distributions and BUSBEE’s method even provides the ability to print 3D-materials as little as 100 microns (Paragraph(s) 0140). This is because mixing occurs in the nozzle and the ink is then directly irradiated.

Regarding Claim 3, TABET teaches the method of Claim 1, 
wherein the thermal initiator is a powder and the thermal initiator is mixed with the resin premix material (see where thermal free-radical initiators or amine catalysts can be added to catalyze curing, Page(s) 35 Line(s) 4-9; and see where the free-radical initiator can be a benzoyl peroxide, Page(s) 35 Line(s) 4-9; and Page(s) 80 Line(s) 18-21.).
The examiner considers that differences in concentration, mixing time, or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence that such concentration or temperature is critical; thus, this is obvious over the prior art.  Please see MPEP 2144.05 II. titled “Routine Optimization”.

Regarding Claim 4, TABET teaches the method of Claim 1,
wherein the thermal initiator is a liquid and the thermal initiator is mixed with the resin premix material (Page(s) 35 Line(s) 4-17; and see where peracetic acid is a free-radical initiator, Page(s) Page(s) 35 Line(s) 4-17. The examiner considers that the peracetic acid is a liquid, as is evidenced by Paragraph(s) 0036 of BUSCHMANN).
The examiner considers that differences in concentration, mixing time, or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence that such concentration or temperature is critical; thus, this is obvious over the prior art.  Please see MPEP 2144.05 II. titled “Routine Optimization”.

Regarding Claim 6, TABET teaches the method of Claim 1,
wherein partial curing of the layer in step d) and activation of the thermal initiator by the co-initiator induces polymerization and a release of heat (see where thermal free-radical initiators or amine catalysts can be added to catalyze curing, Page(s) 35 Line(s) 4-6; and see where “free radical initiator” refers to organic and inorganic compounds capable of generating radicals that initiate polymerization, Page(s) 24 Line(s) 16-18. The examiner considers that polymerization is exothermic, as evidenced by Paragraph(s) 0002 of WOIKE.), 
which induces an autocatalytic polymerization reaction at and above an autocatalytic threshold temperature (see where thermal free-radical initiators or amine catalysts can be added to catalyze curing, Page(s) 35 Line(s) 4-6; and see where “free radical initiator” refers to organic and inorganic compounds capable of generating radicals that initiate polymerization, Page(s) 24 Line(s) 16-18.).
Regarding Claim 7, TABET teaches the method of Claim 6,
further comprising replacing the resin premix material with a new resin premix material (see where the curable formulations are suitable for use in steriolithographic, digital light projection, inkjet printing, direct write, and other additive manufacturing processes, Page(s) 9 Line(s) 10-12; and see where stereolithography refers to technology to create models, prototypes, patterns, molds, dies, production parts or components, in a layer by layer fashion using photopolymerization, Page(s) 25 Line(s) 22-25. The examiner considers that if the photopolymer is printed in a layer structure, the nozzle must be refilled with a new resin premix after depositing the old resin premix.),
wherein an amount of the inorganic hydrate in the new resin premix material is the amount effective to keep a layer temperature below the autocatalytic threshold temperature (see Page(s) 7 Line(s) 24-29 where process temperatures range between 50 ᵒC- 125 ᵒC. The examiner considers that the material does not cure prior to irradiation/initiation therefore it is below the autocatalytic threshold temperature.).
Regarding Claim 8, TABET teaches the method of Claim 6, 
wherein each layer in steps C)-E) remains at a temperature that is below the autocatalytic threshold temperature (see Page(s) 7 Line(s) 24-29 where process temperatures range between 50 ᵒC- 125 ᵒC. The examiner considers that the material does not cure prior to irradiation/initiation therefore it is below the autocatalytic threshold temperature.). 
Regarding Claim 10, TABET teaches the method of Claim 1,
wherein the resin premix further comprises a dye or pigment in the range between about 0.001 - 0.05 w% of the photopolymer composite resin (see where light absorbing additives can be added to UV curable formulations. These additives can be organic compounds/dyes, Page(s) 32 Line(s) 28-29; and see where the amount of total additives is in the amount of 0.001 wt% to 30.0 wt%, Page(s) 41 Line(s) 18-20.). 

Regarding Claim 15, TABET teaches the method of Claim 1,
wherein the thermal initiator is benzoyl peroxide (see where the free-radical initiator is benzoyl peroxide, Page(s) 35 Line(s) 6-9). 

Claim(s) 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, BUSBEE and SOUTHWELL further in view of KELLEY (US-5274029-A), hereinafter referred to as KELLEY. 
Regarding Claim 2, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the thermal initiator is added directly to extruder of the 3D printer where the thermal initiator is mixed with the resin premix material before the photopolymer composite resin is extruded.
In the same field of endeavor, KELLEY teaches an improved process of polymerization (abstract) as well as the following limitation:
wherein the thermal initiator is added directly to extruder of the 3D printer where the thermal initiator is mixed with the resin premix material before the photopolymer composite resin is extruded (see where the prepolymer is pumped or fed by gravity to a twin screw extruder equipped with a devolatilization zone where the temperature is raised from about 250 ᵒF to about 500 – 600 ᵒF to complete the polymerization and remove residual polymer, Column 5 Line(s) 58-66; and see where peroxide initiators are added to the styrene monomer, Column 5 Line(s) 58-66; The examiner considers that the peroxide is a thermal initiator, as evidenced by instant claim 15. The examiner considers that this modification is obvious to make integral. Please see MPEP titled “Making Integral”.)
Regarding Claim 5, TABET teaches the method of Claim 1 and the acrylate oligomers and monomers; however, TABET does not teach the following limitations:
further comprising forming an acrylate prepolymer by: 
blending a portion of the acrylate monomers or the acrylate oligomers with a portion of a UV initiator to form a prepolymer mixture; 
and irradiating the prepolymer mixture with light to form the acrylate prepolymer, 
wherein the irradiating only partially polymerizes the prepolymer mixture; 
and mixing the acrylate prepolymer into the resin premix.
In the same field of endeavor, KELLEY teaches an improved process of polymerization (abstract) as well as the following limitation:
further comprising forming an acrylate prepolymer by (see where the residence time is sufficient to convert 20% to 40% of the styrene to a prepolymer, Column 2 Line(s) 27-28): 
blending a portion of the (see where a mixture of styrene and initiator are combined and fed with a mixture of peroxides, Column 2 Line(s) 20-22); 
and irradiating the prepolymer mixture with light to form the (see where the mixture is stirred and heated at 200 ᵒF to 270 ᵒF to convert styrene to prepolymer, Column 2 Line(s) 24-28.), 
wherein the irradiating only partially polymerizes the prepolymer mixture (see where there is only a conversion of about 20% to 40% of styrene to prepolymer, Column 2 Line(s) 27-28); 
and mixing the (see where the peroxides raises the prepolymer mixture’s temperature to a point where the peroxides decompose, Column 3 Line(s) 28-37).
TEBET, BUSBEE, SOUTHWELL, and KELLEY are analogous in the field of mixing polymers and initiators for polymerization and then injecting them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TEBET'(s) acrylate monomer, UV initiator, photopolymerization, and mixing process with KELLEY'(s) styrene monomer, peroxide initiator, and thermal polymerization and process of mixing. The examiner considers that this limitation is obvious to add the ingredients in this order over the prior art. Please see MPEP 2144.04 IV. C. titled “Changes in Sequences of Adding Ingredients”. 

Claim(s) 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, BUSBEE and SOUTHWELL further in view of ZHAO (US-20170029653-A1), hereinafter referred to as ZHAO. 
Regarding Claim 9, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the co-initiator is bisomer PTE.
In the same field of endeavor, ZHAO teaches a low odor fast curing composition for floor and construction (Paragraph(s) 0002) as well as the following limitation:
 wherein the co-initiator is bisomer PTE (see where the initiator activity is augmented with an amine catalyst such as bisomer PTE, Paragraph(s) 0067).  
TABET, BUSBEE, SOUTHWELL, and ZHAO are analogous in the field of curing compositions with acrylates and initators with co-initiators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) co-initiator with ZHAO'(s) bisomer PTE, because this augments the initiator activity (ZHAO, Paragraph(s) 0067). 

Regarding Claim 11, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the acrylate oligomer is Triethylene glycol dimethylacrylate (TEGDMA).
In the same field of endeavor, ZHAO teaches a low odor fast curing composition for floor and construction (Paragraph(s) 0002) as well as the following limitation:
wherein the acrylate oligomer is Triethylene glycol dimethylacrylate (TEGDMA) (see in table 1 Column 1 row 5 TEGDMA is used near Paragraph(s) 0111). 
TABET, BUSBEE, SOUTHWELL, and ZHAO are analogous in the field of curing compositions with acrylates and initators with co-initiators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) co-initiator with ZHAO'(s) TEGDMA. The examiner considers that this modification is obvious to substitute the element with a similar element providing a predictable function. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2143 I. B. titled “Simple Substitution of One Known Element for Another to Obtain Predictable Results”.

Claim(s) 12 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, BUSBEE and SOUTHWELL further in view of UMEBAYASHI (US-20180079923-A1), hereinafter referred to as UMEBAYASHI. 
Regarding Claim 12, TABET teaches the method of Claim 1; 
the layer is extruded by a single pass of a printing head of the 3D printer (Page(s) 9 Line(s) 13-20 “inkjet printing”)
However, TABET does not teach the following limitations:
wherein the layer has a thickness in the range between about 1 mm and 10 mm.
In the same field of endeavor, UMEBAYASHI teaches a layered acrylate photocurable inkjet method (Paragraph(s) 0007 and 0017) as well as the following limitation:
 wherein the layer has a thickness in the range between about 1 mm and 10 mm (Paragraph(s) 0407, 0120, 0361)
TABET, BUSBEE, SOUTHWELL, and UMEBAYASHI are analogous in the field of acrylate layers formed by inkjet curing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) acrylate layer size with UMEBAYASHI'(s) acrylate layers ranging from 1 mm – 5 mm – 10 mm. The examiner considers that this limitation is obvious to size over the prior art. Please see MPEP 2144.04 IV. A. titled “Changes in Size/Proportion”.  

Claim(s) 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over TABET, BUSBEE, and SOUTHWELL further in view of FONG (US-20100327493-A1), hereinafter referred to as FONG. 

Regarding Claim 13, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the reinforcing filler comprises at least aluminum oxide trihydrate or an aluminum oxide trihydrate mixture with at least one of calcium carbonate, talc, silica, wollastonite, calcium sulfate fibers, mica, glass beads, glass fibers, or a combination thereof (The examiner considers that the word “or” requires that only one limitation must be met.). 
In the same field of endeavor, FONG teaches a photocurable composition comprising a photoinitiator mixture (Paragraph(s) 0001) as well as the following limitation:
 wherein the reinforcing filler comprises at least aluminum oxide trihydrate or an aluminum oxide trihydrate mixture with at least one of calcium carbonate, talc, silica, wollastonite, calcium sulfate fibers, mica, glass beads, glass fibers, or a combination thereof (see where the filler used is alumina trihydrate, Paragraph(s) 0165. The examiner considers that the word “or” requires that only one limitation must be met.). 
TABET, BUSBEE, SOUTHWELL, and FONG are analogous in the field of photocuring with photoinitiators and fillers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) filler with FONG'(s) alumina trihydrate filler, because they are transparent to UV light and have a low tendency to refract or reflect incident light and provide good dimensional stability and heat resistance (FONG, Paragraph(s) 0165). 	

Regarding Claim 14, TABET teaches the method of Claim 1; however, TABET does not teach the following limitations:
wherein the UV initiator is bisacylphosphine oxides (BAPOS)s.
In the same field of endeavor, FONG teaches a photocurable composition comprising a photoinitiator mixture (Paragraph(s) 0001) as well as the following limitation:
wherein the UV initiator is bisacylphosphine oxides (BAPOS)s (Paragraph(s) 0064). 
TABET, BUSBEE, SOUTHWELL, and FONG are analogous in the field of photocuring with photoinitiators and fillers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABET'(s) photoinitiator with FONG'(s) bisacylphosphine oxide photoinitiator, because these are commonly used to initiate free radical photopolymerization (FONG, Paragraph(s) 0064). 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743